Appeal by the defendant from a judgment of the Supreme Court, Kings County (Berkowitz, J.), rendered April 5, 1982, convicting him of robbery in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
*397Judgment modified, as a matter of discretion and in the interest of justice, by vacating the defendant’s conviction of petit larceny and the sentence imposed thereon. As so modified, judgment affirmed.
Although the defendant has not raised any issue on appeal concerning whether the petit larceny charge should be deemed dismissed, in light of our decision in People v Batista (113 AD2d 890), which involved one of his codefendants, that charge should be deemed dismissed in the instant case since the same legal principles equally apply here.
Furthermore, the trial court’s rulings excluding evidence of an incident allegedly occurring shortly before the commencement of the trial, which the defendant sought to introduce so as to impeach the complainant’s credibility, were erroneous. In view of the overwhelming evidence of guilt, however, these rulings constituted harmless error (see, People v Batista, supra).
We have considered the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Bracken, Weinstein and Fiber, JJ., concur.